--------------------------------------------------------------------------------

EXHIBIT 10.1

INCREMENTAL ASSUMPTION AGREEMENT
Dated as of December 17, 2019,
among
BERRY GLOBAL GROUP, INC.,
BERRY GLOBAL, INC.
and
CERTAIN SUBSIDIARIES OF BERRY GLOBAL, INC.
as Loan Parties,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent
and
GOLDMAN SACHS BANK USA
as Initial Term Y Lender



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT
THIS INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of December
17, 2019, is among BERRY GLOBAL, INC. (formerly known as Berry Plastics
Corporation), a Delaware corporation (the “Borrower”), BERRY GLOBAL GROUP, INC.
(formerly known as Berry Plastics Group, Inc.), a Delaware corporation
(“Holdings”), each Subsidiary of the Borrower listed on the signature pages
hereto (together with Holdings and Borrower, the “Loan Parties”), Goldman Sachs
Bank USA, as an Incremental Term Lender (as defined in the Credit Agreement
referred to below) with respect to the Term Y Loans (in such capacity, the
“Initial Term Y Lender”) and Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement.
PRELIMINARY STATEMENTS:
(1) The Loan Parties, the Administrative Agent and the other agents and lenders
party thereto are parties to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 3, 2007 (as modified by that certain Incremental
Assumption Agreement, dated as of February 8, 2013, that certain Incremental
Assumption Agreement, dated as of January 6, 2014, that certain Incremental
Assumption Agreement and Amendment, dated as of October 1, 2015, that certain
Incremental Assumption Agreement and Amendment, dated as of June 15, 2016, that
certain Incremental Assumption Agreement, dated as of January 19, 2017, that
certain Incremental Assumption Agreement, dated as of February 10, 2017, that
certain Incremental Assumption Agreement, dated as of August 10, 2017, that
certain Incremental Assumption Agreement, dated as of November 27, 2017, that
certain Incremental Assumption Agreement and Amendment dated as of February 12,
2018, that certain Incremental Assumption Agreement, dated as of May 16, 2018,
that certain Amendment Agreement, dated as of April 10, 2019, that certain
Incremental Assumption Agreement and Amendment, dated as of July 1, 2019 and
that certain Incremental Assumption Agreement, dated as of October 18, 2019
(collectively, the “Prior Amendments”), the “Credit Agreement”).  Capitalized
terms not otherwise defined in this Agreement have the same meanings as
specified in the Credit Agreement.
(2) The Borrower has requested that the Initial Term Y Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the principal amount of $4,228,750,000.00 (such commitment, the
“Term Y Loan Commitment” and such Incremental Term Loans, the “Term Y Loans”),
and the Initial Term Y Lender is willing to provide the Term Y Loan Commitment
and Term Y Loans, subject in each case to the terms and conditions set forth
herein.
(3) The Loan Parties, the Initial Term Y Lender and the Administrative Agent are
entering into this Agreement in order to evidence the Term Y Loan Commitment and
Term Y Loans in accordance with Section 2.21 of the Credit Agreement.
SECTION 1. New Commitments and New Loans
(a) Pursuant to Section 2.21 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 4 hereof:

--------------------------------------------------------------------------------

(i) The Initial Term Y Lender agrees to make a single loan to the Borrower on
the Funding Date (as defined below) in a principal amount equal to the amount
set forth with respect to the Initial Term Y Lender on Schedule 1 hereto.
(b) The Administrative Agent hereby approves of the Initial Term Y Lender as an
Incremental Term Lender under the Credit Agreement and approves of the terms of
the Term Y Loans as set forth in Section 2 hereof
(c) For purposes of this Agreement, the following terms have the meanings
ascribed below:
(i) “Amendment Lead Arrangers” means Goldman Sachs Bank USA (through itself or
one of its affiliates), Citigroup Global Markets Inc., Credit Suisse Loan
Funding LLC, Barclays Bank PLC, Deutsche Bank Securities Inc., JPMorgan Chase
Bank, N.A., BofA Securities, Inc., Wells Fargo Securities, LLC and Morgan
Stanley Senior Funding, Inc.
SECTION 2. Terms of the Term Y Loans
Pursuant to Section 2.21 of the Credit Agreement, the Term Y Loans shall be
Other Term Loans, the terms of which shall be as follows:
(a) The aggregate principal amount of the Term Y Loans and Term Y Loan
Commitment shall be $4,228,750,000.00.
(b) The final maturity date of the Term Y Loans shall be July 1, 2026.
(c) The Applicable Margin with respect to the Term Y Loans shall be 2.00% per
annum in the case of any Eurocurrency Loan that is a Term Y Loan and shall be
1.00% for any ABR Loan that is a Term Y Loan.
(d) Notwithstanding anything herein or in the Credit Agreement to the contrary,
in the event that, on or prior to the six-month anniversary of the Funding Date,
there occurs any Term Y Loan Repricing Event (as defined below) or in connection
with a Term Y Loan Repricing Event constituting an amendment or conversion of
Term Y Loans, any Lender is required to assign its Term Y Loans pursuant to
Section 2.19(c) of the Credit Agreement, the Borrower shall on the date of such
Term Y Loan Repricing Event pay to the Administrative Agent, for the account of
each Lender with such Term Y Loans that are subject to such Term Y Loan
Repricing Event or are required to be so assigned, a fee equal to 1.00% of the
principal amount of the Term Y Loans subject to such Term Y Loan Repricing Event
or required to be so assigned; provided that any prepayment of any Term Y Loans
made in connection with a Change in Control shall not require the payment of the
1.00% premium otherwise provided for in this paragraph.
2

--------------------------------------------------------------------------------

For purposes of this Section 2(d), “Term Y Loan Repricing Event” shall mean any
prepayment or repayment of Term Y Loans with the proceeds of, or any conversion
or amendment of Term Y Loans into, any new or replacement tranche of term loans
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the “effective yield” applicable to the Term Y Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Term Y Loan Repricing Event to the extent the primary purpose of such repayment,
prepayment, conversion or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the “effective yield” on the Term Y Loans).
(e) All other terms not described herein and relating to the Term Y Loans shall
be the same as the terms of the Term U Loans in effect immediately prior to the
Funding Date.
SECTION 3. Reserved.
Conditions.
(a) Conditions to Effectiveness.  This Agreement shall become effective on and
as of the date (the “Effective Date”) on which the following conditions shall
have been satisfied:
(i)  The Administrative Agent (or its counsel) shall have received from each
party hereto prior to giving effect to this Agreement either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(ii) The Amendment Lead Arrangers shall have received, at least three business
days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, to the extent requested in writing at least 10 days prior to the
Effective Date.
(iii) To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, no later than three business days prior to
the Effective Date, the Administrative Agent and the Amendment Lead Arrangers
shall have received a Beneficial Ownership Certification in relation to the
Borrower to the extent reasonably requested by such party at least 10 days prior
to the Effective Date.
3

--------------------------------------------------------------------------------

(b) Conditions to Funding.  The Initial Term Y Lender agrees to make its Term Y
Loans to the Borrower in an aggregate principal amount equal to its Term Y Loan
Commitment on and as of the date (the “Funding Date”) on which the following
conditions shall have been satisfied:
(i) The Administrative Agent shall have received, on behalf of itself and the
Lenders (including the Initial Term Y Lender), a favorable written opinion of
(i) Bryan Cave Leighton Paisner LLP, special counsel for the Loan Parties, (ii)
Jason Greene, in-house counsel for the Loan Parties, and (iii) Godfrey & Kahn,
S.C., Wisconsin counsel for certain of the Loan Parties, in each case, each (A)
dated the Funding Date, (B) addressed to the Administrative Agent, the
Collateral Agent and the Lenders (including the Initial Term Y Lender) and (C)
customary in form and substance for transactions of the type contemplated hereby
and reasonably satisfactory to the Administrative Agent and covering such
matters as are customary for transactions of the type contemplated hereby and
consistent with the opinions delivered in connection with the Prior Amendments
(to the extent applicable).
(ii) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (A), (B), (C) and (D) below:
(A) a bringdown confirmation, dated not more than one Business Day prior to the
Funding Date, as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party from
the Secretary of State (or other similar official) of the jurisdiction of its
organization;
(B) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Funding Date and certifying,
(w) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and, in the case of the
Borrower, the borrowing of Term Y Loans, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Funding
Date;
(x) that (1) except as amended by any amendment attached to such Secretary’s or
Assistant Secretary’s certificate, neither the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other similar constituting document (as applicable) of such Loan Party, nor the
by-laws, limited liability company, partnership agreement, trust agreement or
other equivalent governing documents (as applicable) of such Loan Party, has
been amended since the date of the last amendment thereto attached to the
Secretary’s Certificate of Borrower and Guarantors dated as of July 1, 2019, or
in the case of Holdings, attached to the Secretary’s Certificate of Holdings
dated as of July 1, 2019, in each case delivered to the Administrative Agent in
connection with the consummation of the financing transactions described in the
Incremental Assumption Agreement and Amendment dated as of July 1, 2019 (as so
amended, collectively, the “Loan Party Organizational Documents”), and (2) the
Loan Party Organizational Documents have been in effect at all times since the
date of the resolutions described in clause (A) above, and remain in effect on
the Funding Date;
4

--------------------------------------------------------------------------------

(y) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
such Loan Party; and
(z) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(C) certification of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate delivered pursuant to Section 4(b)(ii); and
(D) a certificate of a Responsible Officer of the Borrower as to satisfaction of
the condition set forth in Section 4(b)(v) hereof.
(iii) The Administrative Agent, the Amendment Lead Arrangers and the Initial
Term Y Lender shall have received, to the extent invoiced at least three
business days prior to the Funding Date, reimbursement or payment of (i) all
reasonable expenses related to syndication of this Agreement and the Term Y
Loans and (ii) the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent and the Amendment Lead
Arrangers (subject to any applicable limitations in the Engagement Letter (as
defined below)), in each case, required to be reimbursed or paid by the Loan
Parties on or prior to the Funding Date, whether hereunder, under that certain
Amended and Restated Engagement Letter, dated as of December 13, 2019 (as the
same may be amended, modified or amended and restated, the “Engagement Letter”),
among the Borrower, Goldman Sachs Bank USA (through itself or one of its
affiliates), Citigroup Global Markets Inc., Credit Suisse Loan Funding LLC,
Barclays Bank PLC, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
BofA Securities, Inc., Wells Fargo Securities, LLC and Morgan Stanley Senior
Funding, Inc., or under any Loan Document.
5

--------------------------------------------------------------------------------

(iv)  The Effective Date shall have occurred.
(v) The representations and warranties set forth in Article III of the Credit
Agreement shall be true and correct in all material respects as of the Funding
Date, in each case, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), and immediately
after giving effect to the Borrowing of the Term Y Loans, no Event of Default or
Default shall have occurred and be continuing or would result therefrom.
(vi) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Annex A hereto
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the transactions contemplated hereby, are solvent.
(vii) The Administrative Agent shall have received a Borrowing Request in
respect of the Term Y Loans as required by Section 2.03 of the Credit Agreement.
(viii) The Administrative Agent shall have received a “Life-of-Loan” flood
hazard determination notice for each real property encumbered by a Mortgage, and
if such real property is located in a special flood hazard area, (x) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party and (y) certificates of
flood insurance evidencing any such insurance required by the Credit Agreement.
(ix) Substantially concurrently with the making by the Initial Term Y Lender of
its Term Y Loans to the Borrower on the Funding Date, all of the principal,
interest, fees and other amounts due and payable in respect of the Term U Loans
under the Credit Agreement shall have been paid by the Borrower.
(x) The Administrative Agent shall have received, for the account of the Initial
Term Y Lender, an upfront fee in an amount equal to 0.125% of the aggregate
principal amount of such Lender’s Term Y Loans provided on the Funding Date.
Notwithstanding the foregoing, the obligations of the Initial Term Y Lender to
make its Term Y Loans to the Borrower in an aggregate principal amount equal to
its Term Y Loan Commitment will automatically terminate and this Agreement will
have no effect, if each of the conditions set forth or referred to in Section
4(b) hereof have not been satisfied at or prior to 5:00 p.m., New York City
time, on January 2, 2020.
Post Effective Date Security Documentation.  The Borrower shall and shall cause
each Material Subsidiary to, within 120 days after the Effective Date (or such
longer period as the Administrative Agent may determine), deliver to the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent
6

--------------------------------------------------------------------------------

(A) written confirmation (which confirmation may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Administrative Agent) from local counsel in the jurisdiction in which the
Mortgaged Property (which are set forth on Schedule 2 hereto) is located
substantially to the effect that: (x) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Agreement, for the benefit of the Secured Parties; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this
Agreement, for the benefit of the Secured Parties;
OR
(B) (w) amendments to the Mortgages (“Mortgage Amendments”), (x) date down
endorsements to the existing title insurance policies relating to the property
subject to such Mortgage Amendment, (y) any documents required in connection
with the recording of such Mortgage Amendments and (z) opinions of local counsel
with respect to the enforceability, due authorization, execution and delivery of
the Mortgage Amendments and other such other matters customarily included in
such opinions.
Representations and Warranties.  On the Effective Date and the Funding Date, the
Loan Parties represent and warrant to the Administrative Agent and the Initial
Term Y Lender that: (a) the execution, delivery and performance by Holdings, the
Borrower and each of the Subsidiary Loan Parties of this Agreement and the
incurrence of the Term Y Loans hereunder and under the Credit Agreement (as
amended hereby) are permitted under, and do not conflict with or violate, the
terms of the Credit Agreement, the Existing ABL Credit Agreement, the
Intercreditor Agreement or the Senior Lender Intercreditor Agreement, (b) no
default shall exist under the Credit Agreement, the Existing ABL Credit
Agreement, and any indenture and supplemental indenture governing the senior
notes issued by the Borrower and outstanding on the Effective Date and the
Funding Date, (c) no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is or will be required in
connection with this Agreement or the incurrence by the Borrower of the Term Y
Loans, except for the actions contemplated by Section 5 above, (d) the proceeds
of the Term Y Loans will be used substantially simultaneously by the Borrower to
repay all of the outstanding Term U Loans and (e) as of the Effective Date, to
the knowledge of the Borrower, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all material respects.
Reference to and Effect on the Credit Agreement; Confirmation of Guarantors.
(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.
7

--------------------------------------------------------------------------------

(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Loan Documents (including the Collateral Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement, and each reference to “Lender” therein shall, for the
avoidance of doubt, include each holder of any Term Y Loans, including the
Initial Term Y Lender.  Without limiting the generality of the foregoing, the
Security Documents (in the case of the Mortgages, after giving effect to any
amendments thereto required in connection with the Term Y Loans) and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, as amended by, and
after giving effect to, this Agreement (in the case of the Mortgages, subject to
any limitations contained in the Mortgages on maximum indebtedness or maximum
indebtedness permitted to be secured thereby), in each case subject to the terms
thereof.
(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required in
connection with the Term Y Loans) such liens and security interests continue to
secure the Obligations under the Loan Documents, including, without limitation,
all Obligations resulting from or incurred pursuant to the Term Y Loans (in the
case of the Mortgages, subject to any limitations contained in the Mortgages on
maximum indebtedness or maximum indebtedness permitted to be secured thereby),
in each case subject to the terms thereof and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations pursuant to
Article II of the Collateral Agreement.
(d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.
(e) This Agreement is a Loan Document.
8

--------------------------------------------------------------------------------

Initial Term Y Lender .
(a) The Initial Term Y Lender (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 5.04 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (ii) agrees that it will, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on its signature page
hereto is its legal name; (iv) confirms that it is not the Borrower or any of
its Subsidiaries or an Affiliate of any of them; (v) appoints and authorizes
each Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to such Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) attaches any U.S. Internal
Revenue Service forms required under Section 2.17 of the Credit Agreement.
(b) On and after the Funding Date, the Initial Term Y Lender shall be a party to
the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder.  All notices and other communications
provided for hereunder or under the Loan Documents to the Initial Term Y Lender
shall be to its address as set forth in the administrative questionnaire such
Lender has furnished to the Administrative Agent.
Costs, Expenses.  The Borrower agrees to pay the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent and the Amendment Lead Arrangers (subject to any applicable limitations in
the Engagement Letter).
No Novation.  This Agreement shall not extinguish the Obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof, and the Liens and security interests existing immediately
prior to the Effective Date in favor of the Administrative Agent for the benefit
of the Secured Parties securing payment of the Obligations are in all respects
continuing and in full force and effect with respect to all Obligations. 
Nothing herein contained shall be construed as a novation of any of the Loan
Documents or a substitution or novation of the Obligations outstanding under the
Credit Agreement or instruments guaranteeing or securing the same, which
instruments shall remain and continue in full force and effect.  Nothing
expressed or implied in this Agreement or any other document contemplated hereby
shall be construed as a release or other discharge of any Loan Party under the
Credit Agreement or any other Loan Document from any of its obligations and
liabilities thereunder, and except as expressly provided, such obligations and
liabilities are in all respects continuing with only the terms being modified as
provided in this Agreement.
Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
4.  Delivery of an executed counterpart to this Agreement by facsimile
transmission (or other electronic transmission pursuant to procedures approved
by the Administrative Agent) shall be effective as delivery of a manually signed
original.
9

--------------------------------------------------------------------------------

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Remainder of page intentionally left blank
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BERRY GLOBAL, INC.
By:_____________________________
Name:  Mark W. Miles
Title:    Chief Financial Officer
             and Treasurer
BERRY GLOBAL GROUP, INC.
By:_____________________________
Name:  Mark W. Miles
Title:    Chief Financial Officer
             and Treasurer


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------



AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.
BERRY FILM PRODUCTS COMPANY, INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS 1K, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY SPECIALTY TAPES, LLC
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION
DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC
OLD HICKORY STEAMWORKS, LLC


[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPAK CORPORATION
SAFFRON ACQUISITION, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
By:_____________________________
      Name:  Jason K. Greene
      Title:    Executive Vice President, General Counsel and Secretary 


GLOBAL CLOSURE SYSTEMS AMERICA 1, INC.
LETICA CORPORATION
LETICA RESOURCES, INC.
M&H PLASTICS, INC.
RPC BRAMLAGE, INC.
RPC LEOPARD HOLDINGS, INC.
RPC PACKAGING HOLDINGS (US), INC.
 
RPC PROMENS INC.
RPC SUPERFOS US, INC.
RPC ZELLER PLASTIK LIBERTYVILLE, INC.




By:_____________________________
      Name:  Jason K. Greene
          Title:    Executive Vice President, General Counsel and 
                              Assistant Secretary


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------



LADDAWN, INC.
DUMPLING ROCK, LLC
ESTERO PORCH, LLC
LAMB’S GROVE, LLC
MILLHAM, LLC
SUGDEN, LLC




By:_____________________________
      Name:  Jason K. Greene
      Title:    Executive Vice President






GRAFCO INDUSTRIES LIMITED PARTNERSHIP


By:  Caplas Neptune, LLC, its General Partner


By:_____________________________
      Name:  Jason K. Greene
      Title:    Executive Vice President, General Counsel and
                   Secretary




CHOCKSETT ROAD LIMITED PARTNERSHIP


By:  Berry Global, Inc., its General Partner


By:_____________________________
      Name:  Jason K. Greene
      Title:    Executive Vice President, General Counsel and
                   Secretary






CHOCKSETT ROAD REALTY TRUST


By:  Laddawn, Inc., its Trustee




By:_____________________________
      Name:  Jason K. Greene
      Title:    Executive Vice President


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
By:_____________________________
      Name:
      Title:
By:_____________________________
      Name:
      Title:


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as Initial Term Y Lender
By:_____________________________
Name:
Title:
[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------

Schedule 1
Initial Term Y Lender Term Y Loan Commitment
Goldman Sachs Bank USA $4,228,750,000.00



--------------------------------------------------------------------------------

Schedule 2
1. 111 Excellence Lane, Mooresville, NC 28115
2. 1020 and 870 Shenandoah Village Dr., Waynesboro, VA 22980
3. 1203 Chicopee Road, Benson, NC 27504
4. 20 Elmwood Ave., Mountain Top, PA 18707
5. 70 Old Hickory Blvd., Old Hickory, TN 37138
6. 531 East Fourth Street, Augusta, KY 41002



--------------------------------------------------------------------------------

Annex A
SOLVENCY CERTIFICATE
[ ], 2019
Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of April 3, 2007 by and among Holdings, the Borrower, the Lenders and
other parties thereto and Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), as administrative agent (as
modified by that certain Incremental Assumption Agreement, dated as of February
8, 2013, that certain Incremental Assumption Agreement, dated as of January 6,
2014, that certain Incremental Assumption Agreement and Amendment, dated as of
October 1, 2015, that certain Incremental Assumption Agreement and Amendment,
dated as of June 15, 2016, that certain Incremental Assumption Agreement, dated
as of January 19, 2017, that certain Incremental Assumption Agreement, dated as
of February 10, 2017, that certain Incremental Assumption Agreement, dated as of
August 10, 2017, that certain Incremental Assumption Agreement, dated as of
November 27, 2017, that certain Incremental Assumption Agreement and Amendment,
dated as of February 12, 2018, that certain Incremental Assumption Agreement
dated as of May 16, 2018, that certain Amendment Agreement, dated as of April
10, 2019, that certain Incremental Assumption Agreement and Amendment, dated as
of July 1, 2019, that certain Incremental Assumption Agreement, dated as of
October 18, 2019 and that certain Incremental Assumption Agreement dated as of
the date hereof (the “Amendment”), the “Credit Agreement”); unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement or the Amendment, as applicable.
I, the undersigned, solely in my capacity as the Chief Financial Officer of the
Borrower, and not in my individual capacity, do hereby certify that, on the
Funding Date after giving effect to the transactions contemplated by the
Amendment:
(a) the fair value of the property of the Borrower and its Subsidiaries (taken
as a whole) is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries (taken as a whole)
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);
(b) the present fair salable value of the assets of the Borrower and its
Subsidiaries (taken as a whole) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries
(taken as a whole) on their debts as they become absolute and matured;
(c) the Borrower and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they become absolute and matured; and
(d) the Borrower and its Subsidiaries are not engaged in any business, as
conducted on the Funding Date and as proposed to be conducted following the
Funding Date, for which the property of the Borrower and its Subsidiaries (taken
as a whole) would constitute an unreasonably small capital.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have delivered this certificate as of the date first
written above.


BERRY GLOBAL, INC.
By:_____________________________
Name:
Title:    Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------